  Case 18-11247        Doc 31    Filed 08/16/19 Entered 08/16/19 09:49:29          Desc Main
                                   Document     Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                           CASE NO. 18-11247

Sergio E. Sandoval;                              CHAPTER 13

Debtor(s).                                       JUDGE Janet S Baer

                                     NOTICE OF MOTION

        PLEASE TAKE NOTICE that on September 6, 2019 at 9:30 AM, or soon thereafter as
counsel may be heard, I shall appear before the Honorable Janet S Baer or any judge sitting in
his/her stead, in the courtroom usually occupied by him/her in Room 240 at 100 South Third
Street, Geneva, IL 60134, and move to present the attached motion.

                                                    /s/ Theodore Konstantinopolous
                                                    Attorney for Creditor

NOTE: This law firm is deemed to be a debt collector.

                                 CERTIFICATE OF SERVICE

I hereby certify that on August 16, 2019, a true and correct copy of the foregoing NOTICE OF
MOTION was served:

Via the Court’s ECF system on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

         David M. Siegel, Debtor’s Counsel

         Glenn B. Stearns, Trustee

         Patrick S. Layng, U.S. Trustee

And by regular US Mail, postage pre-paid on:

         Sergio E. Sandoval, 319 Jackson St., Aurora, IL 60505


                                                      /s/ Thomas Girard
     Case 18-11247      Doc 31     Filed 08/16/19 Entered 08/16/19 09:49:29            Desc Main
                                     Document     Page 2 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                              CASE NO. 18-11247

Sergio E. Sandoval;                                 CHAPTER 13

Debtor(s).                                          JUDGE Janet S Baer

                     MOTION FOR RELIEF FROM AUTOMATIC STAY

         Now comes Old Second National Bank, secured creditor herein, by and through its
attorneys, ANSELMO LINDBERG & ASSOCIATES LLC, and moves for entry of the attached
Order Granting Relief from the Automatic Stay and in support thereof respectfully states as
follows:

1.       This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and the general orders of the
         Northern District of Illinois.

2.       Venue is fixed in this Court pursuant to 28 U.S.C. § 1409.

3.       This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).

4.       The debtor filed a petition for relief under Chapter 13 on April 18, 2018. The Chapter 13
         Plan was confirmed on July 20, 2018.

5.       Old Second National Bank holds a mortgage secured by a lien on debtor's real estate
         commonly known as 319 Jackson St., Aurora, Illinois 60505.

6.       There is no equity in the property as the value is $130,000.00 (per Schedule A/B) and the
         total payoff amount as of August 6, 2019, is $237,749.13.

7.       That as of August 6, 2019, the loan is past due for the July 1, 2018 to June 1, 2019
         payments in the amount of $1,004.27 each, the July 1, 2019 to August 1, 2019 payments
         in the amount of $1,125.11 each. The suspense credit is $37.38. The total default is
         $14,264.08, not including attorney fees and costs for bringing this motion.
     Case 18-11247            Doc 31         Filed 08/16/19 Entered 08/16/19 09:49:29       Desc Main
                                               Document     Page 3 of 3



8.        The failure of the debtor to make timely payments is cause for the automatic stay to be
          modified as to the movant pursuant to 11 U.S.C. § 362(d)(1).

9.        The movant requests the Court order that Rule 4001(a)(3) is not applicable




          WHEREFORE, Movant prays for an entry of the attached Order Granting Relief from
the Automatic Stay and for such further relief as this Court deems proper.




                                                           Old Second National Bank




                                                           /s/ Theodore Konstantinopolous




Anselmo Lindberg & Associates
1771 W. Diehl Rd., Ste. 120
Naperville, IL 60563-4947
630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
bankruptcy@AnselmoLindberg.com
Firm File Number: B18040080
This law firm is deemed to be a debt collector.
